Citation Nr: 1219793	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for urethral stricture with cystitis. 

2.  Entitlement to a rating in excess of 10 percent for a lumbosacral strain. 

3.  Entitlement to service connection for a brain tumor.

4.  Entitlement to service connection for left ear deafness.

5.  Entitlement to service connection for left eye blindness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The claims file contains a March 2008 statement from the Veteran disputing an overpayment of benefits which was assessed based on a change in marital status.  It does not appear that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims of entitlement to service connection for a brain tumor, left ear deafness, and left eye blindness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's urethral stricture with cystitis has been manifested primarily by a daytime voiding interval of one to two hours, and awakening to void twice at night. 

2.  The Veteran's lumbosacral strain is manifested by mild osteoarthritis without any limitation in range of motion and without pain, weakness, instability, or other symptomatology, and has not required medically prescribed bed rest. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for urethral stricture with cystitis have not been met at any point during the pendency of this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, 4.115a, b, Diagnostic Code (DC) 7518 (2011).

2.  The criteria for a rating in excess of 10 percent for a lumbosacral strain have not been met at any point during the pendency of this claim.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes (DC's) 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, a November 2007 letter provided all notice required under Vazquez-Flores, 24 Vet. App. at 97-103, including how VA determines the degree of disability and the Veteran's and VA's respective responsibilities for obtaining different specified types of evidence in support of his claims.  A January 2009 letter also informed the Veteran of the specific rating criteria applicable to genitourinary disabilities and disabilities of the back, which was followed by readjudication of these claims in supplemental statements of the case (SSOC's) dated in June 2010 and March 2012.  However, notice of the specific rating criteria is no longer required.  Vazquez-Flores, 580 F.3d at 1280-81.  The Veteran has not argued that he was prejudiced by any alleged defect in the notice provided.  Accordingly, the Board concludes that the duty to notify has been satisfied with regard to the Veteran' claims for increased ratings for his genitourinary disorder and low back disability.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA examination reports are in the claims file.  The Veteran has not identified any outstanding VA treatment records or other records that he wanted VA to obtain or that he felt were relevant to his increased rating claims.  The RO noted that a review of the Veteran's VA treatment records did not show treatment for the Veteran's genitourinary disorder or low back disability.  Thus, there is no need to associate them with the claims file as they are not relevant to the present claims.  See Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010) (holding that VA is required to obtain records only "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").  Id.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, appropriate VA spine and genitourinary examinations were performed in November 2007, May 2010, and January 2012.  The Board finds that these examination reports are adequate for rating purposes, as the examiners considered the Veteran's relevant medical history, examined him, to include conducting appropriate tests and studies, reported relevant clinical findings, and described the Veteran's disabilities in sufficient detail to enable the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Board notes that while the May 2010 VA spine examination report and January 2012 genitourinary examination report reflect that the examiners reviewed the claims file, the January 2012 VA spine examination report does not indicate whether the examiner reviewed the file, and the file was not available to the November 2007 VA examiners.  However, the Board finds that a lack of review of the claims file did not render any of the examination reports in question inadequate or result in prejudice to the Veteran.  In this regard, as noted above, the Veteran has not received treatment for the claimed disorders during the pendency of these claims.  Thus, a review of the claims file would not have yielded new information to the examiners.  Moreover, in claims for increased ratings, it is the present level of disability that is of primary concern in determining the appropriate evaluation.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board finds that a review of the claims file would not affect the examiners' clinical findings made on examination, which are the only findings relevant to these claims.  For example, in Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003), the Court held that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file in conducting an orthopedic examination did not undermine the objective findings recorded by the VA examiner.  See id.  Likewise, the Board finds that there is no likely possibility that a review of the Veteran's claims file in the present case would alter the examiners' current clinical findings.  Accordingly, the Board finds that the examination reports are adequate and that no prejudice exists. 

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his genitourinary disorder or low back disability since he was last examined in January 2012.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A. Urethral Stricture with Cystitis

The Veteran claims entitlement to a rating in excess of 30 percent for his service-connected urethral stricture with cystitis.  For the following reasons, the Board finds that an increased rating is not warranted.

The rating schedule applicable to dysfunctions of the genitourinary system provides descriptions of various levels of disability with regard to renal or voiding dysfunctions, infections, or a combination of these.  38 C.F.R. § 4.115a.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Id.  In this case, the Veteran's urethral stricture with cystitis has been rated as 30 percent disabling under DC 7518.  Diagnostic Code 7518 provides that stricture of the urethra is to be rated as voiding dysfunction.  38 C.F.R. § 4.115b.  Cystitis is likewise to be rated as voiding dysfunction.  Id.; DC 7512.  The rating criteria for voiding dysfunction state that the disability may be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  In this case, there is no evidence that the Veteran has urine leakage requiring the use of an appliance or absorbent materials, or significant obstructed voiding.  As the Veteran's urethral stricture with cystitis is primarily manifested by frequent voiding, as will be shown below, the Board finds that the criteria for urinary frequency are the most appropriate for evaluating this disability. 

Under the criteria for urinary frequency, a 10 percent rating is warranted when the daytime voiding interval is between two and three hours, or; awakening to void two time per night.  A 20 percent rating is warranted when the daytime voiding interval is between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is warranted when the daytime voiding interval is less than one hour, or; awakening to void five or more times per night.  A 40 percent rating is the maximum evaluation available under these criteria.  See 38 C.F.R. § 4.115a. 

Turning to the evidence of record, the November 2007 VA examination report reflects that the Veteran had frequency of urination eight times a day and twice at night.  He denied hesitancy, although he stated that his stream was slow.  He also reported incontinence but denied the need for an appliance.  He had urinary infections once a year.  He did not have bladder stones, renal stones, or nephritis.  He did not need catheterizations or dilatations.  The Veteran's daily activities were not affected by his urethral stricture.  The examiner did not find any abnormalities on physical examination.  The examiner concluded that the Veteran's urethral stricture was stable. 

The May 2010 VA examination report reflects that the Veteran's urinary frequency was ten times during the day and twice at night.  He also reported some hesitancy and occasional dysuria.  He had occasional incontinence but not enough to require a pad.  He denied a history of recurrent urinary tract infections.  The main effect of the Veteran's urinary frequency on his daily activities was that he needed to be close to a restroom.  A physical examination was normal.

At the January 2012 VA examination, the Veteran reported that there had been no changes in his urinary frequency since he was last examined.  However, he did report some mild incontinence.  He denied urine leakage.  He reported a daytime voiding interval of one to two hours, and awakening twice at night to urinate.  There were no signs or symptoms of obstructed voiding.  

Because the relevant evidence of record, as discussed above, does not show that the Veteran has daily voiding intervals of less than one hour or that he wakens at night five or more times in order to urinate, the Board finds that the criteria for a 40 percent rating are not met.  See 38 C.F.R. § 4.115a.

The Board has considered the Veteran's contention that his urethral stricture with cystitis is more disabling than contemplated by the current evaluation.  However, while the Veteran is competent and credible with regard to his subjective complaints, they do not show that this disorder warrants a higher rating based on the schedular criteria.  

As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 30 percent for this disorder at any point since his claim for an increased evaluation.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Veteran has not stated, and there is no evidence of record otherwise suggesting, that he is unable to work by virtue of his urethral stricture with cystitis.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised in connection with this claim. 
See 38 C.F.R. §§ 3.340, 4.16 (2011); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected urethral stricture with cystitis is contemplated and reasonably described by the rating criteria.  In this regard, this disorder is manifested primarily by voiding frequency, and the pertinent rating criteria are based on such frequency.  See 38 C.F.R. § 4.115(a).  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  His need to be near a bathroom is an expected concomitant of this disorder and as such is contemplated by the rating criteria which, while they might not completely account for each individual's circumstance, are adequate to address the average impairment in earning capacity caused by the disability.  See Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.1.  Accordingly, the Board finds that a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that his urethral stricture with cystitis presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 30 percent for urethral stricture with cystitis is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

B. Lumbosacral Strain

The Veteran's low back disability has been evaluated as 10 percent disabling under DC 5237 (lumbosacral or cervical strain).  See 38 C.F.R. § 4.71a.  The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Turning to the evidence of record, the November 2007 VA examination report reflects that the Veteran's back "[did] not bother him."  He denied back pain during such activities as eating, sleeping, grooming, dressing, or bathing.  The Veteran used a walker for ambulation and even with the walker was unsteady and had a history of falling.  However, his difficulty walking was attributed to symptoms secondary to a malignant schwannoma or acoustic neuroma, for which he had undergone multiple surgeries.  It was not attributed to his back disability.  On examination, the Veteran's back was nontender.  Forward flexion was from 0 to 90 degrees without pain.  Extension was "0 degrees without pain."  Although the examiner did not state that extension was from 0 to 30 degrees without pain, it is evident that such was the case, as extension to 0 degrees would indicate serious disability rendering the phrase "without pain" superfluous, and the examiner would certainly have noted this in the examination report.  If extension was limited to some point between 0 degrees and 30 degrees, the examiner would likely have noted that pain began at that particular point.  Supporting this finding is the fact that another examination performed that same day to assess the Veteran's need for aid and attendance reflects that the Veteran had normal range of motion of the spine without any tenderness.  As will be discussed below, the May 2010 and January 2012 examination reports likewise show normal range of motion of the spine, which likewise indicates that the Veteran's extension was normal in November 2007.  Returning to the spine examination, the examiner further found that left and right lateral flexion was from 0 to 20 degrees without pain, and left and right lateral rotation was from 0 to 50 degrees without pain.  Repetition caused no change in range of motion.  No neurological abnormalities were noted.  An x-ray study showed mild osteoarthritis of the lumbar spine whose cause was uncertain.

At the May 2010 VA examination, the Veteran again denied experiencing back pain.  He also denied any incapacitating episodes in the past twelve months and stated that he was not under treatment for his back.  He denied any flare-ups.  He also denied stiffness, fatigue, spasm, weakness, decreased motion, or numbness of the back, as well as paresthesias or leg or foot weakness.  His difficulty walking and need to use a walker was attributed to a malignancy of the central nervous system and not to his back disability.  The Veteran's spine was nontender on examination.  Forward flexion was from 0 to 90 degrees.  Extension was to 30 degrees.  Left and right lateral flexion was to 30 degrees bilaterally and left and right lateral rotation was also to 30 degrees bilaterally.  The Veteran was only able to perform the range of motion exercises one time.  However, the examiner attributed this inability to the Veteran's general instability and "tendency to topple over" rather than to pain.  As noted above, the Veteran's instability has been found to be caused by a malignancy of the central nervous system.  The examiner further noted that there was no history of a sensorineurological deficit in the lower extremities and none was found on examination.  The remainder of the examination of the spine was within normal range.   The Veteran was diagnosed with mild osteoarthritis of the lumbar spine based on x-ray studies.

The January 2012 VA examination report reflects, in pertinent part, findings identical to those in the May 2010 and November 2007 VA examination reports, and again shows normal range of motion of the spine without pain, including after three repetitions of range of motion testing. 

The relevant evidence of record, as summarized above, shows that the Veteran's service-connected lumbosacral strain does not meet the criteria for a compensable rating under the General Rating Formula.  In this regard, the examination reports consistently show that the Veteran has normal range of motion of the spine, including after repetitive testing, and that his lumbosacral strain is not manifested by any symptoms or functional impairment.  There is also no evidence showing muscle spasm, guarding, or localized tenderness or abnormal spinal contour of the spine, vertebral body fracture with loss of 50 percent or more of the height, or ankylosis.  Accordingly, the criteria for a rating in excess of 10 percent under the General Rating Formula are not met.  See 38 C.F.R. § 4.71a. 

In DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), the Court held that when evaluating disabilities of the musculoskeletal system, VA must consider functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements, and likewise consider weakened movement, excess fatigability and incoordination.  See 38 C.F.R. §§ 4.40, 4.45.  As shown from the above discussion, the Veteran does not have any symptoms or functional impairment with regard to the spine, even after repetitive testing, and has denied a history of flare-ups.  Thus, a higher evaluation under the DeLuca criteria is not warranted. 

The General Rating Formula also provides that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  Here, no neurologic abnormalities were noted in the examination reports and the Veteran did not report a history of such abnormalities.  Accordingly, further consideration of this issue is not warranted.

Because the Veteran has arthritis of the lumbar spine, the Board has also considered whether a higher rating is warranted under DC 5003, which pertains to degenerative arthritis.  See 38 C.F.R. § 4.71a.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

Here, a 10 percent evaluation for the Veteran's low back disability has already been assigned.  As the Veteran's arthritis of the spine does not affect two or more major joints or major joint groups with occasional incapacitating episodes, a 20 percent rating is not warranted under DC 5003.  A separate rating is likewise not warranted, as this would compensate the Veteran twice for manifestations of the same disability, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Board notes that the Veteran has been diagnosed with degenerative disc disease of the spine.  Although service connection has not been established for this disorder, the Board may always consider an analogous rating, and so, the criteria for evaluating intervertebral disc syndrome under DC 5243 may be reviewed.  See 38 C.F.R. § 4.71a, Note (6); see also 38 C.F.R. § 4.20 (2011).  Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2011).  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243 (2011).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

Here, the Veteran has not stated and the evidence of record does not otherwise show that he has been prescribed bed rest for his low back disability during the pendency of this claim.  Indeed, the Veteran denied flare-ups of his low back disability or receiving any treatment for it.  Accordingly, a higher rating based on incapacitating episodes is not warranted.

There is no evidence suggesting that the Veteran is unable to engage in substantially gainful employment by virtue of his low back disability, which has been shown to be asymptomatic and does not cause any functional limitations.  Accordingly, consideration of entitlement to a TDIU is not warranted.  See 38 C.F.R. §§ 3.340, 4.16; Rice, 22 Vet. App. at 453. 

As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 10 percent at any point since his claim for an increased evaluation.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Board has considered the Veteran's lay statements asserting that his low back disability warrants a higher rating.  However, the competent evidence of record, including the Veteran's own statements, does not show that his low back disability has met the legal criteria for a higher rating, as shown in the above discussion.  

Finally, the Board has considered whether to refer this case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  The criteria for extraschedular consideration are discussed above in connection with the evaluation of the Veteran's genitourinary disorder, and will not be repeated here.  The evidence of record shows that the Veteran's low back disability is not manifested by any symptoms or functional impairment, and has not required frequent hospitalizations or markedly interfered with employment.  Accordingly, it does not present such an unusual disability picture as to render the schedular criteria inadequate for evaluating this disability.  See id.  As such, referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for the Veteran's lumbosacral strain is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a rating in excess of 30 percent for urethral stricture with cystitis is denied. 

Entitlement to a rating in excess of 10 percent for a lumbosacral strain is denied.  



REMAND

While the Board regrets the delay, the Veteran's service connection claims for a brain tumor, left ear deafness, and left eye blindness must be remanded for further development.  

In his June 2007 claim for service connection, the Veteran identified treatment for these disabilities at the Kansas City VA Medical Center (VAMC) and the Silver Clinic, which is a part of the Kansas City VAMC.  Under the VCAA, VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes, in relevant part, assisting him in obtaining pertinent Federal records.  See id.  Moreover, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO did not attempt to obtain these records, and thus VA's duty to assist the Veteran in obtaining relevant Federal records on his behalf has not been fulfilled.  See 38 C.F.R. § 3.159(c).

On remand, the agency of original jurisdiction (AOJ) should make every effort to obtain the Veteran's records from the Kansas City VAMC, including the Silver Clinic, and associate them with the claims file.  Thereafter, following any additional development that may be warranted based on these records or other newly obtained evidence, the Veteran's claims should be readjudicated. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should make every effort to obtain the Veteran's VA treatment records from the Kansas City VAMC, to include the Silver Clinic, and associate them with the claims file.  If the AOJ is unable to obtain these records after making as many requests as are necessary, and concludes that they do not exist or that further efforts to obtain them would be futile, the AOJ should make a formal finding of unavailability.  A copy of the formal finding should be associated with the claims file. 

The AOJ must also notify the Veteran that it was unable to obtain his VA treatment records.  The notice should:  (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011). 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims for service connection for a brain tumor, left ear deafness, and left eye blindness on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


